*904Motion for leave to appeal dismissed, without costs, upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.
Motions to dismiss appeals taken as of right granted to the extent of dismissing appeals, with costs and $10 costs of motion, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution unless, within 10 days, appellant Ainos Brown serves and files a stipulation for judgment absolute on the appeal taken by him. However, the dismissals of the appeal taken by, and the motion for leave to appeal made by, said Amos Brown are without prejudice to his making or preserving an objection to jurisdiction during any further proceedings in the actions or taking any other measures to test or restrain the exercise of jurisdiction upon the new trial if appellant be so advised.